                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff-Respondent,                            Case No. 11-20492
v.                                                      Honorable Nancy G. Edmunds
OBIEL LUNA-SANTILLANES (D-1),

       Defendant-Petitioner.
_______________________________/

          ORDER DENYING DEFENDANT-PETITIONER’S MOTION UNDER
     28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE [129]

       The matter is before the Court on Defendant-Petitioner Obiel Luna-Santillanes’

pro se motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255.

(Dkts. 129, 134.) The government opposes the motion. (Dkt. 133.) For the reasons set

forth below, the Court DENIES Defendant’s § 2255 motion.

I.     Background

       On August 23, 2012, a jury found Defendant guilty of seven of the eight counts

he was charged with in the second superseding indictment, including conspiracy to

distribute and to possess with intent to distribute heroin and cocaine in violation of 21

U.S.C. §§ 841(a)(1), 846; possession with intent to distribute cocaine—aiding and

abetting in violation of 21 U.S.C. § 841(a)(1), 18 U.S.C. § 2; and possession of a firearm

in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c). (See dkts.

65, 90.) On January 16, 2013, the Court sentenced Defendant to an aggregate

sentence of 180 months. (Dkt. 99.) The Sixth Circuit affirmed on direct appeal. (Dkt.

114.) On November 8, 2019, Defendant brought the instant motion. (Dkt. 129.)


                                             1
II.    Standard of Review

       Under § 2255(a), “[a] prisoner in custody under sentence of a [federal] court . . .

claiming the right to be released . . . may move the court which imposed the sentence to

vacate, set aside or correct the sentence.” To prevail on a § 2255 motion, the petitioner

must allege: “(1) an error of constitutional magnitude; (2) a sentence imposed outside

the statutory limits; or (3) an error of fact or law that was so fundamental as to render

the entire proceeding invalid.” Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir.

2003); see also Anderson v. United States, 246 F. Supp. 2d 758, 760 (E.D. Mich. 2003).

III.   Analysis

       Defendant argues he is entitled to relief, because the Supreme Court invalidated

§ 924(c)(3)’s residual clause as unconstitutionally vague in United States v. Davis, 139

S. Ct. 2319, 2336 (2019). The government argues Davis is not applicable to this case.

       Under § 924(c)(1)(A), it is a federal crime to possess a firearm in furtherance of

“any crime of violence or drug trafficking crime.” The statute defines “drug trafficking

crime” in § 924(c)(2) and “crime of violence” in § 924(c)(3).

       Here, the offenses underlying Defendant’s § 924(c) conviction—conspiracy to

distribute and to possess with intent to distribute heroin and cocaine as charged in

count one of the indictment and possession with intent to distribute cocaine as charged

in count three—are drug trafficking crimes, not crimes of violence. See § 924(c)(2)

(defining a “drug trafficking crime” as “any felony punishable under the Controlled

Substances Act”). Therefore, the definitions of a “crime of violence” as set forth in §




                                             2
924(c)(3) are wholly inapplicable to Defendant’s conviction, and Davis has no impact on

this case. Because Defendant is not entitled to relief, his § 2255 motion is denied.1

IV.    Certificate of Appealability

       Federal Rule of Appellate Procedure 22(b) provides that an appeal may not

proceed unless a certificate of appealability is issued under 28 U.S.C. § 2253(c). Rule

11 of the Rules Governing Section 2255 Proceedings states that a “district court must

issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” To receive a certificate of appealability, “a petitioner must show that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003) (internal quotation marks and citation omitted).

       For the reasons stated in this opinion, the Court will deny Defendant a certificate

of appealability because he has failed to show that reasonable jurists could debate

whether his petition should have been resolved in a different matter.

V.     Conclusion

       Based upon the foregoing, it is ordered that Defendant’s petition for post-

conviction relief is DENIED WITH PREJUDICE. It is further ordered that a certificate of

appealability is DENIED.




       1
         To the extent Defendant argues he has made great strides to improve himself
while incarcerated, this has no bearing on the issue of whether Defendant is entitled to
relief pursuant to § 2255.
                                             3
      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: February 12, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 12, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           4
